Name: Commission Regulation (EEC) No 1498/92 of 10 June 1992 laying down detailed rules for the application of the minimum import price system for certain soft fruits originating in Hungary, Poland and the Czech and Slovak Federal Republic and fixing the minimum import prices applicable until 31 May 1993
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158/1511 . 6. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1498/92 of 10 June 1992 laying down detailed rules for the application of the minimum import price system for certain soft fruits originating in Hungary, Poland and the Czech and Slovak Federal Republic and fixing the minimum import prices applicable until 31 May 1993 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1333/92 of 18 May 1992 on the system of minimum import prices for certain soft fruits originating in Hungary, Poland and Czechoslovakia ('), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regu ­ lation (EEC) No 2205/90 (3), and in particular Article 2 (4) thereof, Whereas Article 1 of Regulation (EEC) No 1333/92 defines the factors to be taken into account when fixing the minimum import price ; whereas certain of these factors should be specified ; Whereas under the Association Agreements signed with Hungary, Poland and the Czech and Slovak Federal Republic, observance of these prices must be checked at regular intervals and care should be taken to ensure that the import price does not fall excessively for a short period ; Whereas, on the basis of the factors referred to in Article 1 of Regulation (EEC) No 1333/92 as specified in this Regulation, a minimum import price should be fixed for the 1992/93 marketing year for the products listed in the Annex to the said Regulation ; Whereas the Management Committee for Fruit and Vege ­ tables and Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION : Article 1 For the purpose of fixing the minimum import price :  the prices of Community products and products imported from the third countries in question shall mean their weighted average over the previous three years ;  the general trend on the Community market shall mean the evolution of the market share of Commu ­ nity products and imports and trends in the use of the different presentations of the same product. Article 2 The minimum import price shall be deemed not to have been observed where, for a three-month period during the marketing year, which begins on 1 June and ends on 31 May the following year, the average unit value of each of the products concerned imported into the Community during that same period is lower than the minimum import price for that product. Article 3 If, within each three-month period, the unit value as referred in Article 2 is, for a two-week period, less than 90 % of the minimum import price, subject to the quan ­ tity imported during that period being at least equal to 4 % of the quantity imported into the Community from the same country during the previous year, the Commis ­ sion shall inform the competent authorities of the third country in question as well as the Member States. Article 4 In cases where verification under Article 2 shows that the minimum import price is not observed, the Commission shall apply the measures provided for in Article 2 of Regulation (EEC) No 1333/92 for a period not exceeding three months. Article 5 1 . For the period ending on 31 May 1993, the minimum import prices for each of the products listed in the Annex to Regulation (EEC) No 1333/92 originating in Hungary, Poland and the Czech and Slovak Federal Republic shall be as set out in the Annex to this Regula ­ tion. 2. The minimum import price shall be converted into the national currency of the Member State in which the products are released for free circulation using the conver ­ sion rate referred to in Article 3a of Commission Regula ­ tion (EEC) No 3152/85 (4) valid on the date on which the certificate of release for free circulation is accepted. Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 June 1992. (') OJ No L 145, 27. 5. 1992, p. 3. (2) OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 9 . (4) OJ No L 310, 21 . 11 . 1985, p. 1 . No L 158/16 Official Journal of the European Communities 11 . 6. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 1992. For the Commission Ray MAC SHARRY Member of the Commission 11 . 6. 92 Official Journal of the European Communities No L 158/17 ANNEX (ECU/100 kg net) CN code Description of product Country of origin Poland Hungary Czechoslovakia ex 0810 20 10 Raspberries, intended for processing 52 52 52 ex 0810 30 10 Blackcurrants, intended for proces ­ sing 54,6 54,6 54,6 ex 0810 30 30 Redcurrants, intended for proces ­ sing 24 24 24 ex 0811 10 11 Frozen strawberries, containing added sugar or other sweetening matter, with a sugar content excee ­ ding 1 3 % by weight : whole fruit 92,1 ex 0811 10 11 Frozen strawberries, containing added sugar or other sweetening matter, with a sugar content excee ­ ding 13 % by weight : other 65 ex 0811 10 19 Frozen strawberries, containing added sugar or other sweetening matter, with a sugar content not exceeding 13% by weight : whole fruit 92,1 ex 0811 10 19 Frozen strawberries, containing added sugar or other sweetening matter, with a sugar content not exceeding 1 3 % by weight : other 65 " " ex 0811 10 90 Frozen strawberries containing no added sugar or other sweetening matter : whole fruit 92,1 92,1 92,1 ex 0811 10 90 Frozen strawberries containing no added sugar or other sweetening matter : other 65 65 65 ex 0811 20 19 Frozen raspberries, containing added sugar or other sweetening matter, with a sugar content not exceeding "13 % by weight : whole fruit 110 110 110 ex 0811 20 19 Frozen raspberries, containing added sugar or other sweetening matter, with a sugar content not exceeding 1 3 % by weight : other 58,5 58,5 58,5 ex 081 1 20 31 Frozen raspberries, containing no added sugar or other sweetening matter : whole fruit 110 no 110 ex 0811 20 31 Frozen raspberries, containing no added sugar or other sweetening matter : other 58,5 58,5 58,5 Official Journal of the European Communities 11 . 6. 92No L 158/18 (ECU/100 kg net) CN code Description of product Country of origin Poland Hungary Czechoslovakia ex 0811 20 39 Frozen blackcurrants, containing no added sugar or other sweetening matter : without stalk 103 103 103 ex 0811 20 39 Frozen blackcurrants, containing no added sugar or other sweetening matter : other 61,1 61,1 61,1 ex 0811 20 51 Frozen redcurrants, containing no added sugar or other sweetening matter : without stalk 53,7 53,7 53,7 ex 0811 20 51 Frozen redcurrants, containing no added sugar or other sweetening matter : other 30,6 30,6 30,6